Stephens, J.
1. In a suit upon a negotiable promissory note a plea by the maker, that the transferee before maturity had notice of a failure of consideration, is insufficient where the note was executed to the payee in his individual capacity, and the plea alleges that the payee was a director in a banking company which was the transferee of the note, and that another named party, as cashier, and the payee, as director of the banking company, had notice of the transaction between the maker and the payee, and knew of the failure of consideration, and that therefore the transferee had notice, in the absence of any allegation of facts going to show that either such director or such cashier at the time was acting for the banking company and in pursuance of its business, and that knowledge to them was knowledge to the banking company. The court therefore properly struck paragraph 6 of the defendant’s plea.
2. It appearing from the defendant’s plea that a certificate of the stock alleged to have been purchased by him was regularly transferred to him in writing by the payee of the note, it is no defense that the stock was not transferred to the defendant upon the books of the company, and such failure to transfer the stock on the books of the company *388can not be pleaded as a failure of consideration. The court therefore properly struck paragraph 7 of the defendant’s plea.
Decided September 28, 1921.
Complaint; from city court of Jesup — Judge Clark. August 27, 1920.
Julian W. Walker, J. H. Thomas, for plaintiff in error.
Gibbs & Turner, contra.
3. The amendment offered set up no legal defense and was therefore properly disallowed.
4. The deed of' assignment from the transferee to the plaintiff contained a proper description of the note sued on, and transferred the title thereto to the plaintiff, and this deed of assignment, together with the note offered in evidence, and the explanation of a memorandum entered thereon showing the amount of the note with accrued interest added as is the custom of bankers, were properly admitted.

Judgment affirmed.

Jenkins, P. J., and Bill, J., concur.